Citation Nr: 0309739	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  At present, after remand to the RO in December 
2000 for additional development, the veteran's case is once 
again before the Board.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge in October 2000.  A copy of the hearing transcript 
issued following the hearing is of record.   

Additionally, the Board notes that in a September 2000 VA 
form 646 (Statement of Accredited Representation in Appealed 
Case), the veteran's representative indicated that the 
veteran was seeking the award of a 30 percent rating for his 
service-connected tension headaches.  And, after perfecting 
this issue, the Board remanded the issue to the RO in 
December 2000 for additional development.  Subsequently, in 
an August 2002 rating decision, the veteran was awarded a 30 
percent rating for tension headaches effective November 21, 
1997.  Subsequent statements from the veteran's 
representative, per an October 2002 VA form 646 and a 
December 2002 Informal Hearing Presentation, do not include 
any discussions or arguments on the issue of an increased 
rating for tension headaches.  As such, the Board finds that 
the August 2002 award constitutes a full grant of the 
specific benefit sought by the veteran, and thus, the claim 
for an increased rating for tension headaches in excess of 10 
percent is no longer before the Board for appellate review.  
See AB v. Brown, 6 Vet. App. 35 (1993).    

Lastly, during the October 2000 video conference hearing, the 
veteran testified that he was seeking consideration of a 
claim for service connection for depression, to include as 
secondary to the service-connected headaches.  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, this matter is referred 
to the RO for appropriate action.


REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision in this 
appeal, the Board undertook additional development of the 
issue on appeal pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development 
via correspondence dated March 2003, as required by Rule of 
Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003) invalidated the Board's development authority 
under 38 C.F.R. § 19.9.  The Federal Circuit Court further 
stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.  
Additionally, the Board notes that, in response to the 
Board's correspondence of March 2003,  the veteran submitted 
to the Board a statement dated March 2003 which did not fully 
answer the Board's inquiries.  As such, additional 
development is required, as further discussed below, prior to 
appellate adjudication.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should contact the veteran and 
ask him to provide a list of the names 
and addresses of all doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for his lumbosacral 
strain, including the name and dates of 
treatment from the fee-basis private 
chiropractor identified during the 
October 2000 videoconference hearing.  If 
the veteran believes that an attempt to 
obtain the treatment records from such 
identified private chiropractor would be 
futile, he must so clearly indicate and 
the claims file must be properly 
documented in this respect with the 
information obtained from the veteran.  
The RO should also provide the appellant 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified.

When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that the VA will 
proceed to adjudicate his case without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

3.  Ask the appellant to provide 
information as to the dates of any 
treatment for lumbosacral strain at any 
VA medical facility, including the 
American Lake VA Medical Center.   If the 
veteran believes that an attempt to 
obtain the treatment records from the 
American Lake VA Medical Center would be 
futile, he must so clearly indicate and 
the claims file must be properly 
documented in this respect with the 
information obtained from the veteran.  
All identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the file.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility 
specifically indicating that these 
records could not be obtained.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased disability 
evaluation for chronic lumbosacral 
strain, currently evaluated as 20 percent 
disabling, specifically considering the 
criteria listed in the Rating Schedule 
for arthritis (Diagnostic Codes 5003 and 
5010), residuals of vertebra fracture 
(Diagnostic Code 5285), limitation of 
motion of the lumbar spine (Diagnostic 
Code 5292), intervertebral disc syndrome 
(Diagnostic Code 5293 as effective prior 
to and as of September 23, 2002), and 
paralysis of the sciatic nerve 
(Diagnostic Code 8520).  In addition, the 
RO should take into consideration 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Furthermore, the RO's consideration of 
referring the service-connected claim for 
an extraschedular evaluation under 38 
C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




